Name: Commission Regulation (EC) NoÃ 866/2006 of 14 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15.6.2006 EN Official Journal of the European Union L 163/1 COMMISSION REGULATION (EC) No 866/2006 of 14 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 14 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 63,0 204 33,8 999 48,4 0707 00 05 052 68,9 068 46,6 999 57,8 0709 90 70 052 94,1 999 94,1 0805 50 10 052 54,6 388 59,4 508 52,0 528 52,1 999 54,5 0808 10 80 388 92,7 400 110,3 404 82,8 508 90,3 512 88,5 524 45,3 528 97,2 720 100,6 804 104,7 999 90,3 0809 10 00 052 227,5 204 61,1 624 135,7 999 141,4 0809 20 95 052 299,3 068 95,0 999 197,2 0809 30 10, 0809 30 90 624 182,5 999 182,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.